COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-12-00365-CV
Trial Court Cause
Number:                    1035479
                           Marcus B. Patterson, Individually, as Independent Administrator of the Estate of Diane
                           Patterson, and As Next Friend of Danae Patterson, and Daniel Patterson (now 18 years
Style:                     old) as assignee of Brewer Leasing, Inc
                           v Home State County Mutual Insurance Company
                    *
Date motion filed :        February 22, 2013
Type of motion:            Unopposed motion to file brief in excess of word court
Party filing motion:       Appellee
Document to be filed:      N/A

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: February 28, 2013